PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.
1940 Duke Street
Alexandria, VA 22314
UNITED STATES


In re Application of Raphael Holzherr
Appl. No.: 16/568,062
Filed: September 11, 2019
Attorney Docket No: 525459US
For: Electrical Heated Aerosol-Generating System



:::::





DECISION ON PETITION
UNDER 37 CFR 1.181


This is in response to the Petition under 37 CFR 1.181, filed on July 6, 2021, requesting the consideration of the Information Disclosure Statements filed on June 25, 2021 and July 2, 2021.

The petition is DISMISSED-AS-MOOT.

The aforementioned Information Disclosure Statements (IDS) were considered by the examiner and copies of the initialed IDSs were attached to the Supplemental Notice of Allowance mailed on July 12, 2021.  Accordingly, the relief requested is now moot. 

Any questions regarding this decision should be directed to Richard Isla, Supervisory Patent Examiner, at 571-272-5056.


/TASHIANA R ADAMS/Director, Technology Center 2800                                                                                                                                                                                                        
___________________________________
Tashiana Adams
Director Technology Center 2800
Printing/Measuring and Testing